DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 are pending in this application.


Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-19 in the reply filed on 20 December 2021 is acknowledged.

Claim 20 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 20 December 2021.

Applicant’s election of the species of a multilayered core comprising a push
layer, an active layer over the push layer, and a placebo layer over the active layer; a drug “in each layer” being a CNS-acting drug; an “immediate release drug layer containing a third drug is present layer over the semipermeable membrane in the pulsatile release composition of claim 14”; and a water-soluble pore former being polyethylene glycol in the reply filed on 20 December 2021 is acknowledged.

The Examiner notes that the election of a drug “in each layer” and “a third drug” for the immediate release layer is inconsistent with Applicant’s election of a single active layer in the multilayered core.  The Examiner also notes that the election of an immediate release drug layer “in the pulsatile release composition of claim 14” is inconsistent with Applicant’s election of only a push layer, an active layer over the push layer, and a placebo layer over the active layer (note claim 14 requires a multilayer core comprising a first placebo layer, a first active layer, a second placebo layer, a second active layer, and a push layer).  

During a telephone conversation with Vandana Awashti on 19 January 2022, Applicant clarified the election wherein the multilayer core is a placebo layer, active layer, and push layer; an immediate release drug layer is present (thereby reading on instant claim 17); and the drug in both the active layer and the immediate release drug layer is the CNS-active drug methylphenidate.  Examiner has been extended to include the species wherein the immediate release drug layer is not required to be present (reading on independent claim 1).

Claims 14-16 and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. 

Claims 1-13 and 17-19 are examined.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claims 1-13 and 17-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 11,154,494. Although the claims at issue are not identical, they are not patentably distinct from each other because they are drawn to the same subject matter and composition components.
US ‘494 claims an osmotic-controlled oral pharmaceutical composition providing delayed release of a drug, the composition comprising: a) a multilayer core comprising a placebo layer, an active layer, and a push layer, wherein: (i) the placebo layer comprises at least one polyethylene oxide polymer having an average molecular weight of from about 600K Da to about 900K Da, (ii) the active layer comprises at least one drug, and at least one polyethylene oxide polymer having an average molecular weight of less than or equal to 300K Da, (iii) the push layer comprises at least one osmogen and at least one polyethylene oxide polymer having an average molecular weight of greater than or equal to 1M Da; and b) a semipermeable membrane, containing at least one orifice and surrounding the core, wherein the semipermeable membrane is applied .
Claims 1-13 and 17-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,980,738. Although the claims at issue are not identical, they are not patentably distinct from each other because they are drawn to the same subject matter and composition components.
US ‘738 claims an osmotic-controlled oral pharmaceutical composition providing delayed extended release of a therapeutically effective amount of a drug, the composition comprising: a) a multilayer core comprising a placebo layer, an active layer, and a push layer, wherein: (i) the placebo layer comprises at least one polyethylene oxide polymer having an average molecular weight of from about 600,000 Da to about 900,000 Da, (ii) the active layer comprises a drug, and at least one polyethylene oxide polymer having a molecular weight of less than or equal to 300,000 Da, (iii) the push layer comprises at least one polyethylene oxide polymer having an average molecular weight of greater than or equal to 1000,000 Da, and at least one osmogen; and b) a semipermeable membrane containing at least one orifice and surrounding the multilayer core, wherein the layers in the multilayer core are placed in the following order: the placebo layer in fluid communication with the at least one orifice in the semipermeable membrane; the active layer; and the push layer facing away from the at least one orifice, wherein the drug is selected from the group consisting of amphetamines, methylphenidate, diltiazem, carbamazepine, metoprolol, oxprenolol, nifedipine, albuterol, phenylpropanolamine, pseudoephedrine, chlorpheniramine maleate, prazosin, doxazosin, verapamil, oxybutynin chloride, isradipine, hydromorphone, paliperidone, modafinil, armodafinil, liothyronine, oseltamivir (Tamiflu), rifamycin, and glipzide, wherein the osmogen in the push layer is present in an amount of from about 5 w % to .

Claims 1-13 and 17-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 11,166,906. Although the claims at issue are not identical, they are not patentably distinct from each other because they are drawn to the same subject matter and composition components.
US ‘906 claims an osmotic-controlled oral pharmaceutical composition providing delayed release of a therapeutically effective amount of a drug, the composition comprising: a) a multilayer core comprising a placebo layer, an active layer, and a push layer, wherein: (i) the placebo layer comprises at least one polyethylene oxide polymer having an average molecular weight of from about 600K Da to about 900K Da, or intermediate values thereof, (ii) the active layer comprises at least one drug, and at least one polyethylene oxide polymer having an average molecular weight of less than or equal to 300K Da, (iii) the push layer comprises at least one osmogen and at least one polyethylene oxide polymer having an average molecular weight of greater than or equal to 1M Da; and b) a semipermeable membrane, containing at least one orifice and surrounding the core, wherein the layers in the multilayer core are placed in the . 

Claims 1-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10,898,431. Although the claims at issue are not identical, they are not patentably distinct from each other because they are drawn to the same subject matter and composition components.
US ‘431 claims an osmotic-controlled oral pharmaceutical composition providing delayed release of a therapeutically effective amount of a drug, the composition comprising: a) a multilayer core comprising a placebo layer, an active layer, and a push .

Claims 1-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 11,000,471. Although the claims at issue are not identical, they are not patentably distinct from each other because they are drawn to the same subject matter and composition components.
US ‘471 claims an osmotic-controlled oral pharmaceutical composition providing delayed release of a therapeutically effective amount of a drug, the composition comprising: a) a multilayered core comprising a placebo layer, an active layer, and a push layer, wherein: (i) the placebo layer comprises at least one low molecular weight polyethylene oxide polymer having an average molecular weight of from about 600K to about 900K, (ii) the active layer comprises a drug, and at least one low molecular weight polyethylene oxide polymer having an average molecular weight of less than or equal to 300K, (iii) the push layer comprises an osmogen and at least one high molecular weight polyethylene oxide polymer having an average molecular weight of greater than or equal to 1M; and b) a semipermeable membrane, containing an orifice and surrounding the core, wherein the layers in the multilayer core are placed in the following order: the placebo layer in fluid communication with the orifice in the semipermeable membrane; the active layer; and the push layer facing away from the orifice, wherein the composition provides a lag time of at least 4 hours (e.g., claim 1).  The drug is selected from the group consisting of amphetamines, methylphenidate, diltiazem, carbamazepine, metoprolol, oxprenolol, nifedipine, albuterol, phenylpropanolamine, 


Citation of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Wong (US Patent 5,156,850) teaches a dosage form for time-varying patterns of drug delivery, which provides for a substantially drug-free interval before the dosage form delivers a drug from inside the dosage form (e.g., title and abstract; Figures 3 and 4).   The dosage form comprises a first drug-free layer (placebo layer) which comprises an osmagent and osmopolymer (e.g., col. 5, lines 20-30).  The osmopolymer can comprises a polyethylene oxide with a molecular weight of 10,000 to 7,000,000 (e.g., col. 9, lines 18-25).  The dosage form also comprises a second layer, which is a drug layer (active layer) comprising an active drug such as methylphenidate (e.g., col. 10, lines 26-27) with a layer forming ingredient such as polyoxyethylene comprising a molecular weight of 50,000 to 8,000,000 (e.g., col. 12, lines 11-26).  The dosage form further comprises a third layer or push layer (e.g., col. 12, lines 51-52) which comprises an osmopolymer such as polyethylene oxide polymers having a molecular weight of 
Faour (US Patent 6,004,582) is in the field of multi-layered osmotic devices having a semipermeable membrane (e.g., abstract) and teaches plasticizers can be included in the osmotic device to modify the properties and characteristics of the polymers used in the coats or core of the device, and may impart some particularly advantageous physical properties to the osmotic device (e.g., col. 12, lines 16-18).  Suitable plasticizers include low molecular weight poly(ethylene glycol), triethyl citrate, triacetin, and dibutylsebacate (e.g., col. 12, lines 31-48).  Surfactants may also be added (e.g., col. 13, lines 3-4).




Conclusion
No claims are allowed at this time.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA FRAZIER whose telephone number is (571)270-3496. The examiner can normally be reached Monday-Friday 9AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/BARBARA S FRAZIER/           Examiner, Art Unit 1611